Citation Nr: 0728308	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-07 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for right renal 
calculus (claimed as blood in urine). 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for liver disease.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for post traumatic 
stress disorder (PTSD); and if so, whether service connection 
for that disability has been established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
May 1971, with service in Vietnam from November 1970 to May 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In February 2005 and in January 2006, the veteran testified 
during hearings before RO personnel: transcripts of those 
hearings are associated with the claims file.  In May and 
July 2006, the RO issued supplemental SOCs (SSOCs) reflecting 
the continued denial of the claims. 

In December 2006, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the veteran requested, and the undersigned granted, 
a 30-day abeyance period within which to submit additional 
evidence.  In January 2007 and in July 2007, the Board 
received additional medical evidence along with a waiver of 
initial RO consideration.

In March 2007, the Board denied a motion filed by the veteran 
to advance the veteran's appeal on the Board's docket.
The Board's dismissal of the appeal of the claim for service 
connection for right renal calculus (claimed as blood in 
urine) and the Board's decision denying the veteran's 
petition to reopen the claim for service connection for liver 
disease as well as the Board's decision granting the 
veteran's petition to reopen the claim for service connection 
for PTSD are set forth below.  The matter of service 
connection for PTSD, on the merits, is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  During his December 2006 hearing and in a January 2007 
letter, the veteran stated that he wished to withdraw his 
claim for right renal calculus (claimed as blood in urine). 

2.  A February 2000 Board decision found that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement service connection for liver 
disease.

3.  Evidence received since the February 2000 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for liver 
disease.

4.  In July 1998, the RO denied service connection for PTSD; 
although the RO notified the veteran of the denial by letter 
the same month, he did not initiate an appeal.

5.  Additional evidence associated with the claims file since 
the RO's July 1998 denial was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.

CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the claim 
entitlement to service for right renal calculus (claimed as 
blood in urine).  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The Board's February 2000 decision that denied the 
veteran's petition to reopen his claim of service connection 
for liver disease is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2006).

3.  As evidence received since the Board's February 2000 
denial is not new and material, the criteria for reopening 
that claim are not met. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

4.  The July 1998 RO decision denying service connection for 
PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2006).

5.  Since the July 1998 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for PTSD have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  At 
the December 2006 hearing, the veteran withdrew his appeal 
for entitlement to service connection for right renal 
calculus (claimed as blood in urine).  A January 2007 letter 
from the veteran also confirms his request to withdraw his 
appeal for entitlement to service connection for right renal 
calculus (claimed as blood in urine).  Accordingly, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this claim, and the Board does 
not have jurisdiction to review the appeal for this claim.

II.  Duties to Notify and Assist 

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out, with respect to the veteran's petitions 
to reopen, the VCAA expressly provides that nothing in the 
Act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  38 U.S.C. § 5103A(f).

In light of the Board's favorable disposition of the petition 
to reopen the veteran's claim for service connection for 
PTSD, all notification and development action needed to 
render a fair decision on that aspect of the appeal has been 
accomplished.

As regards the veteran's petitions to reopen a claim of 
service connection for liver disease, the Board finds that, 
as explained below, because new and material evidence to 
reopen has not been received, it does not appear that the 
duty to assist provisions of the Act are applicable to this 
matter.  Nonetheless, the Board finds that all notification 
and development action needed to render a fair decision on 
this claim has also been accomplished.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).   In a January 2005 
pre-rating notice letter, the veteran was provided with the 
criteria for reopening a previously denied claim and 
identified the basis for the prior denial.  Hence, the RO has 
informed the veteran of the evidence necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.  Kent, supra.  The veteran was also requested to 
submit all pertinent evidence he had in his possession.  
After that letter, the veteran and his representative were 
afforded ample opportunity to respond.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision.  This was accomplished.

The Board notes that, on March 3, 2006, during the pendency 
of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim (veteran 
status, existence of a disability, connection between the 
veteran's service and that disability, degree of disability, 
and effective date pertaining to the disability).  In this 
appeal, the veteran's status is not at issue. While the RO 
has not provided the veteran notice regarding the assignment 
of a disability rating and an effective date, on these facts, 
such omission is harmless. Because the Board's decision 
herein denies the veteran's petition to reopen the previously 
denied claim for service connection for liver disease, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

With respect to VA's duty to assist the veteran, the Board 
also points out that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with the claim. The RO, on 
its own initiative and at the veteran's request, has made 
reasonable and appropriate efforts to assist him in obtaining 
evidence necessary to substantiate his claim. The veteran's 
service medical records, VA medical records, and private 
medical records as identified by the veteran are associated 
with the claims file. The transcripts of the February 2005 
and January 2006 RO hearings and the Board's December 2006 
hearing are of record.   Moreover, the veteran has been given 
the opportunity to submit evidence and argument to support 
his claim, which he has done.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim herein decided.  Although the veteran 
continues to assert that additional attempts should be made 
to obtain VA medical records showing that he was treated for 
Hepatitis in 1972 at the Manchester VAMC and that the RO 
should make additional attempts to obtain outstanding VA 
treatment records showing ongoing care by a Dr. Howard for 
liver ailments in 1972 or 1973 or 1974, the Board finds that 
further development in the form of a remand is not warranted 
at this time.  In this case, the RO has made all reasonable 
efforts to obtain outstanding records from the Manchester 
VAMC.  In this regard, in response to RO requests in June 
1998 and April 2005, the Manchester VAMC responded in July 
1998 that there are no records at their facility pertaining 
to treatment of the veteran during the years from 1971 to 
1972.  In the July 1998 response, the Manchester VAMC also 
stated they checked with the Federal Records Center and they 
also had no records for this veteran.   In  April 2005, the 
Manchester VAMC responded that they do not have any retired 
records for the veteran and they do not have any from a 
specific provider "Dr. Howard" from January 1970 to 
December 1973.   In a prior RO request in November 1984 for 
all inpatient and outpatient treatment records, the 
Manchester VAMC responded in December 1984 that they had 
nothing for this veteran.  In October 1977, the VAMC 
Manchester responded to a search for treatment records for 
sinusitis, noting that the veteran received outpatient 
treatment in 1973 and 1974, but treatment records were not 
available.  Lawrence General Hospital records dated from July 
1974 to August 1974 are the only medical records from the 
1970s that reflect a diagnosis of infectious hepatitis.  
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the extensive efforts already performed by the RO in 
this case, the Board finds that a remand can not be 
justified.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

III.  Petitions to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

As indicated above, the Board previously declined to reopen 
the veteran's claim for service connection for liver disease 
in a February 2000 decision.  Unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on 
the face of the decision and are not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  Therefore, the February 2000 Board decision is 
final.  In addition, the veteran's claim for service 
connection for PTSD had previously been considered and denied 
in a July 1998 rating decision.  As the veteran did not 
appeal that decision, it is also final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  The veteran sought to reopen his claims for service 
connection for PTSD and for liver disease in December 2004.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).   Here, the last final denial of the claim of service 
connection for PTSD was the July 1998 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the July 1998 rating decision, there was no 
medical evidence that the veteran had a clinical diagnosis of 
PTSD and the information provided by the veteran was not 
specific enough to verify his claimed stressors.  The 
evidence of record included service medical records, DA Form 
20, the veteran's stressor statement, VA medical center 
(VAMC) records from Manchester, New Hampshire, dated from May 
1997 to September 1997, and an April 1998 letter from the 
(USCURR). 

Evidence added to the claims file since the RO's July 1998 
denial includes: VAMC outpatient medical records dated in 
December 1997 reflecting a diagnosis of PTSD; a May 2005 CURR 
response showed that from February 1, 1971 to April 30, 1971, 
the military units to which the veteran was assigned were 
both located at Dong Ba Thin, and during that time, Dong Ba 
Thin came under enemy mortar rounds, mortar fire, and rocket 
attacks; and a May 2007 Medicaid Disability determination 
revealing a diagnosis of PTSD, chronic, noting some symptoms 
related to Vietnam. 

Although this evidence is insufficient to grant the veteran's 
claim for service connection for PTSD, it is sufficient to 
reopen it.  There is now medical evidence that the veteran 
has a current diagnosis of PTSD and a verified in-service 
stressor. This evidence is new in that it was not previously 
before agency decision makers at the time of the July 1998 
decision, and is not cumulative or duplicative of evidence 
previously considered.  The evidence is also material because 
it confirms a diagnosis of PTSD.  In addition, the 
independent descriptions of mortar fire and rocket attacks 
that occurred at Dong Ba Thin, from February 1, 1971 to April 
30, 1971, where the veteran's units were stationed when he 
was in Vietnam, supports the veteran's contentions that he 
was exposed to such rocket and mortar attacks.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002). This constitutes 
evidence which, by itself or when considered with other 
evidence of record, relates to unestablished fact necessary 
to substantiate the claim.  To this extent only, the claim 
for service connection for PTSD is reopened.  However, 
additional development of evidence will be undertaken (see 
the REMAND below) before the issue of service connection for 
PTSD is addressed on a de novo basis.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).
 
In February 2000, the Board denied the veteran's petition to 
reopen the claim of service connection for liver disease 
since none of the evidence showed that he had a clinically 
diagnosed liver disorder that was related to service.   The 
Board finds that none of the additional evidence received is 
material for purposes of reopening the claim for service 
connection for liver disease.  In this case, since the 
February 2000 Board decision, there is nothing in the medical 
evidence to even suggest a current diagnosis of a liver 
disability-much less that the veteran has such a disability 
that is medically related to service.  In fact, during the 
January 2006 hearing before RO personnel, the veteran 
testified that he had never received a definitive diagnosis 
of a liver disorder or disability.  Absent medical evidence 
or opinion that the veteran has a liver disorder or 
disability that is medically related to the veteran's active 
service, there is no new and material evidence to reopen this 
claim.

The only other evidence received in support of the claim for 
service connection for liver disease consists of assertions 
advanced by the veteran and his representative in written 
statements and during the veteran's RO hearings and December 
2006 Board hearing.  Even if new, however, these statements 
would not constitute material evidence to reopen the claim. 
As indicated above, this claim turns on medical matters.  As 
the veteran and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent, on the basis of assertions, 
alone, to provide probative (persuasive) evidence on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay testimony, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for liver disease has not been received, the 
requirements for reopening are not met, and the Board's 
February 2000 decision remains final. As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen this finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993)

ORDER

Entitlement to service connection for right renal calculus 
(claimed as blood in urine) is dismissed.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for liver 
disease is denied.

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD has been 
received, the appeal is granted


REMAND

In light of the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations, the Board finds that all action needed to fairly 
adjudicate the claim for service connection for PTSD has not 
been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

Service connection for PTSD, requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV 
and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

As noted above, the record now reveals that the veteran has 
been diagnosed with PTSD, as provided by a VA psychologist in 
a May 2007 Medicaid Disability determination report.  
However, the Board also points out that an April 2006 VA 
mental health record assessed the veteran with depression 
caused my multiple medical problems.  Also, VA medical 
records from November and December 1997 reflect that a VA 
psychiatrist diagnosed the veteran with obsessive compulsive 
disorder and PTSD

In addition, the evidence now includes a verified stressor.  
In this regard, the May 2005 CURR report, read in conjunction 
with the veteran's service personnel records, verifies that 
the veteran was assigned to the 92nd Aviation Company from 
November 1970 to February 7, 1971 and then he was assigned 
from February 8, 1971, to the 243rd Aviation Company.  Both 
of these units were located at Dong Ba Thin during the 
veteran's service in Vietnam.  Although the veteran's 
military occupational specialty while serving in Vietnam was 
that of supply clerk, CURR verified that while his unit was 
located at Dong BA Thin, they came under enemy mortar fire or 
rocket attacks on February 1, 1971, February 7, 1971, and 
April 25, 1971.  CURR also verified that two personnel were 
wounded, a guard tower was damaged and there was a known 
injury as a result of these multiple enemy attacks where the 
veteran was stationed.  The veteran's presence in areas of 
documented combat is sufficient to find he was exposed to 
combat stressors even without the explicit documentation of 
his participation in specific historic events. See Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (evidence sufficient to 
verify combat stressor of veteran who alleged stressor 
sustained in attack on Da Nang because veteran's unit was 
documented as present at time and vicinity of documented 
attack on Da Nang).
 
The evidence of record does not clearly link a diagnosis of 
PTSD under DSM IV to the confirmed service stressor.  
Therefore, the Board finds that a VA examination is required 
to determine whether the veteran, in fact, meets the criteria 
for a diagnosis of PTSD, and if so, whether the verified in-
service stressor, standing alone, is sufficient to produce 
PTSD.  See 38 U.S.C.A. § 5103A(d)(1)(2).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Additionally, this notice 
must include notice of the type of evidence necessary to 
receive a higher disability rating, as well as notice of the 
type of evidence necessary for the assignment of an effective 
date if a higher rating is awarded.  While this matter is on 
remand, the veteran should be provided with notice compliant 
with the requirements of Dingess/Hartman.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and 
compliant with the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should schedule the veteran 
for a VA psychiatric examination. The 
claims file, to include a copy of this 
REMAND, must be made available to and 
reviewed by the psychiatrist (M.D.) prior 
to completion of the examination report, 
and should be so indicated in the report.  
Any indicated studies should be 
performed. 

The psychiatrist is requested to provide 
a medical opinion as to whether the 
veteran currently has psychiatric 
symptoms that conform to the DSM-IV 
criteria for PTSD.  If a diagnosis of 
PTSD is confirmed, the psychiatrist 
should opine whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's PTSD is 
causally linked to the verified in-
service stressor; assignment to a unit 
that was exposed to enemy attacks by 
mortar fire and rockets, twice in 
February 1971 that resulted in two 
wounded personnel and a damaged guard 
tower and once in April 1971 that 
resulted in one known injury.  If there 
is no such relationship, the examiner 
should specifically indicate so in the 
report.

The psychiatrist should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.

3.  The RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should re-adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


